Citation Nr: 0918160	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-22 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
vitreous floaters.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
bilateral vitreous floaters and assigned a noncompensable 
evaluation.  Jurisdiction of the Veteran's claims file was 
subsequently transferred to the Cheyenne, Wyoming RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his July 2008 substantive appeal, the Veteran indicated 
that he wished to appear and testify at a Travel Board 
hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing before a Veterans Law Judge at 
the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




